UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6068



STEPHEN M. CHRZAN, JR.,

                                             Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN; AARON JOHNSON; MARTIN J.
MCDADE; MARVIN SPARROW,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Joseph C. Howard, District
Judge. (CA-95-846-5-H)


Submitted:   May 16, 1996                    Decided:   June 4, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Stephen M. Chrzan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Chrzan v. Freeman, No. CA-95-846-5-H (E.D.N.C. Dec. 11,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2